           Case 5:21-cv-00035-OLG Document 1 Filed 01/15/21 Page 1 of 22




                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

JONATHAN KING,

               Plaintiff,

v.                                                      CASE NO. 5:21-cv-00035

MIDLAND CREDIT MANAGEMENT,
INC.,                                                   JURY TRIAL DEMANDED

               Defendant.

                                     COMPLAINT

     NOW comes Plaintiff JONATHAN KING, by and through his undersigned

attorneys,     and   complaining    as   to       the    conduct   of   MIDLAND   CREDIT

MANAGEMENT, INC., asserts the following claims:

                            I. JURISDICTION, PARTIES AND VENUE

      1.       This civil action arises under and is brought pursuant to the FDCPA

and subject matter jurisdiction is conferred upon this Court by 15 U.S.C §1692,

as well as 28 U.S.C. §§1331 and 1337, as the action arises under the laws of the

United States.

      2.       Plaintiff JONATHAN KING (“Plaintiff”) is a consumer who is a citizen

of the State of Texas and lives in San Antonio, Texas.

      3.       Plaintiff brings this action for damages pursuant to the Fair Debt

Collection Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s

unlawful conduct.




                                              1
           Case 5:21-cv-00035-OLG Document 1 Filed 01/15/21 Page 2 of 22




      4.       Defendant MIDLAND CREDIT MANAGEMENT, INC. (“Defendant”) is

incorporated in the State of Kansas and maintains its principal place of business

at 3111 Camino Del Rio North, Suite 1300, San Diego, California 92108.

      5.       This Civil Action arises out of Defendant’s attempts to collect from

Plaintiff a purported consumer debt that was allegedly incurred by Plaintiff in

relation to a Synchrony Bank PayPal credit card (the “Subject Debt”).

      6.       Venue is proper pursuant to 28 U.S.C. §1391 as Defendant

conducts substantial debt collection business in this judicial district and the

subject collection letters and envelopes used to mail the collection letters were

sent to Plaintiffs’ residential address which is located within this judicial district.

              II.   BACKGROUND FACTS RELATED TO DEFENDANT’S CONDUCT

      7.       Synchrony Bank as the “Original Creditor” of the Subject Debt.

      8.       Defendant acts as debt collector in attempting to collect debts that

have been purportedly purchased from the original creditor by an entity known

as Midland Credit Funding, LLC (“Midland Funding”).

      9.       Plaintiff is a “consumer” as defined by § 1692a(3) of the FDCPA.

      10.      The Subject Debt was incurred for personal, family and household

purposes as the term “debt” is defined by Section 1692a(5) of the FDCPA.

      11.      Defendant is a “debt collector” as defined Section 1692a(6) of the

FDCPA, because it regularly uses the mail and/or the telephone to collect, or

attempt to collect, delinquent consumer accounts.




                                          2
          Case 5:21-cv-00035-OLG Document 1 Filed 01/15/21 Page 3 of 22




      12.     Defendant’s efforts to adhere to certain requirements of the FDCPA

plausibly suggest that Defendant regarded the Subject Debt to be a “debt” as

this term is defined by Section 1692a(5) of the FDCPA.

      13.     Midland Funding is one of the largest debt buyers in the United

States.

      14.     According to a website operated by Defendant:

              Midland Funding, LLC is one of the nation’s largest owners of unpaid
              debts. Midland Funding owns accounts that have been charged off by the
              original lender.

              Charge offs happen after a lender doesn’t receive payments for a period
              of time or payments are less than the minimum amount due. Lenders then
              close these accounts and sell them to companies like Midland Funding or
              MCM.

https://www.midlandcredit.com/who-is-mcm/midland-funding-llc/

      15.     Defendant’s website explains its business as follows:

              Midland Credit Management services accounts owned by Midland Funding
              and accounts owned by MCM.

Id.

      16.     Defendant’s website also describes itself as follows:

              Midland Credit Management (MCM) connects with consumers every day
              to help resolve past-due debts. We specialize in servicing accounts that
              have fallen behind and have been charged off by the lender. When
              lenders close these accounts, they often sell them to companies like
              MCM.

              If you’ve heard from us, your lender has probably charged off one of your
              accounts and sold it to us. MCM enjoys longstanding relationships with
              major financial institutions and retailers across the country.

https://www.midlandcredit.com/who-is-mcm/

      17.     Defendant “is a subsidiary of Encore Capital Group, which is a

public company traded on the NASDAQ stock exchange as ECPG.” Id.
                                           3
        Case 5:21-cv-00035-OLG Document 1 Filed 01/15/21 Page 4 of 22




      18.    On information and belief, Defendant did not purchase the rights to

collect the Subject Debt directly from the Original Creditor.

      19.    As recently as September 8, 2020, the Consumer Financial

Protection Bureau (“CFPB”) sued Defendant and related entities in the Southern

District of California for violating the FDCPA. See, Complaint, ECF #1 in 3:20-

cv-01750-GPC-KSC.1

      20.    According to the CFPB’s press release:

             The Bureau’s complaint, filed in federal district court in the
             Southern District of California, specifically alleges that since
             September 2015, Encore and its subsidiaries violated the consent
             order by suing consumers without possessing required
             documentation, using law firms and an internal legal department to
             engage in collection efforts without providing required disclosures,
             and failing to provide consumers with required loan documentation
             after consumers requested it. The Bureau also alleges that the
             companies violated the consent order, the CFPA, and the FDCPA
             by suing consumers to collect debts even though the statutes of
             limitations had run on those debts and violated the consent order
             by attempting to collect on debts for which the statutes of limitations
             had run without providing required disclosures. The Bureau further
             alleges that the companies violated the CFPA by failing to disclose
             possible international-transaction fees to consumers, thereby
             effectively denying consumers an opportunity to make informed
             choices of their preferred payment methods. The Bureau also
             alleges that each violation of the consent order constitutes a
             violation of the CFPA.

https://www.consumerfinance.gov/about-us/newsroom/cfpb-sues-debt-

collectors-and-debt-buyers-encore-capital-group-et-al/




1
 The Complaint can be found at https://files.consumerfinance.gov/f/documents/cfpb_encore-
capital-group-et-al_complaint_2020-08.pdf

                                            4
        Case 5:21-cv-00035-OLG Document 1 Filed 01/15/21 Page 5 of 22




                           III.   SUMMARY OF THE FDCPA

      21.   Section 1692of the FDCPA contains “Congressional findings” and a

“declaration of purpose” and states as follows:

            (a) Abusive practices
            There is abundant evidence of the use of abusive, deceptive,
            and unfair debt collection practices by many debt collectors.
            Abusive debt collection practices contribute to the number of
            personal bankruptcies, to marital instability, to the loss of
            jobs, and to invasions of individual privacy.
            (b) Inadequacy of laws
            Existing laws and procedures for redressing these injuries
            are inadequate to protect consumers.
            (c) Available non-abusive collection methods
            Means other than misrepresentation or other
            abusive debt collection practices are available for the
            effective collection of debts.
            (d) Interstate commerce
            Abusive debt collection practices are carried on to a
            substantial extent in interstate commerce and through
            means and instrumentalities of such commerce. Even where
            abusive debt collection practices are purely intrastate in
            character, they nevertheless directly affect interstate
            commerce.
            (e) Purposes
            It is the purpose of this subchapter to eliminate
            abusive debt collection practices by debt collectors, to insure
            that those debt collectors who refrain from using
            abusive debt collection practices are not competitively
            disadvantaged, and to promote consistent State action to
            protect consumers against debt collection abuses.

See,15 U.S.C. § 1692.

      22.   One the stated purposes of the FDCPA was to address “the use of

abusive, deceptive, and unfair debt collection practices by many debt collectors.”

15 U.S.C. § 1692(a).


                                        5
        Case 5:21-cv-00035-OLG Document 1 Filed 01/15/21 Page 6 of 22




      23.    In enacting the FDCPA, Congress determined that “[a]busive debt

collection practices contribute to” societal harms, include increasing “the

number of personal bankruptcies,” “marital instability,” “the loss of jobs,” and

“invasions of individual privacy.” 15 U.S.C. § 1692(a).

      24.    In enacting the FDCPA, Congress determined that “[e]xisting laws …

are inadequate to protect consumers” and that “[m]eans other misrepresentation

or other abusive debt collection practices are available for the effective collection

of debts.” 15 U.S.C. §§ 1692(b)-(c).

      25.    The FDCPA provides that “[m]eans other than misrepresentation or

other abusive debt collection practices are available for the effective collection of

debts.” 15 U.S.C. § 1692(c).

      26.    The FDCPA protects ethical collectors from being competitively

disadvantaged. 15 U.S.C. § 1692(e).

      27.    Section 1692f(8) of the FDCPA which prohibits a debt collector from:

             Using any language or symbol, other than the debt
             collector’s address, on any envelope when communicating
             with a consumer by use of the mails or by telegram, except
             that a debt collector may use his business name if such
             name does not indicate that he is in the debt collection
             business.

      28.    As described throughout, Defendant has violated the prohibitions of

Section 1692f(8) of the FDCPA to gain a competitive advantage over other debt

collectors that attempt to collect charged-off consumer credit card debts that

have been sold by the original creditor.




                                           6
        Case 5:21-cv-00035-OLG Document 1 Filed 01/15/21 Page 7 of 22




                   IV.   FACTS SUPPORTING CAUSES OF ACTION

      29.   In order to gain a competitive advantage over other debt collectors,

and in defiance of the prohibitions set forth by Section 1692f(8) of the FDCPA,

Defendant sends collection letters inside of envelopes marked with the words

“TIME SENSITIVE DOCUMENT” or “IMPORTANT DOCUMENT ENCLOSED

ATTENTION REQUESTED”.

      30.   The competitive advantage that Defendant gains by using envelopes

marked with the words “TIME SENSITIVE DOCUMENT” or “IMPORTANT

DOCUMENT ENCLOSED ATTENTION REQUESTED” is that Defendant knows

that consumers are more likely to open the envelopes marked with these words

than envelopes that do not contain these words.

      31.   Defendant knows that by enclosing collection letters inside of

envelopes marked with the words “TIME SENSITIVE DOCUMENT” or

“IMPORTANT DOCUMENT ENCLOSED, ATTENTION REQUESTED”, consumers

are more likely read the enclosed letter and pay the subject debt – than if the

letter was sent in a plain envelope.

      32.   Defendant knows that by enclosing collection letters inside of

envelopes marked with the words “TIME SENSITIVE DOCUMENT” or

“IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED”, consumers

are more likely read the enclosed letter and call or otherwise interact with

Defendant regarding the subject debt.




                                        7
        Case 5:21-cv-00035-OLG Document 1 Filed 01/15/21 Page 8 of 22




      33.   This form of interaction leads to confirmation that the consumer can

be reached via mail or phone, and this leads to additional communications and

pressure tactics to cause the responding consumer to pay the subject debts.

      34.   Defendant has determined that it collects more money from

consumers when it sends letters enclosed within envelopes marked with the

words, “TIME     SENSITIVE     DOCUMENT” and “IMPORTANT DOCUMENT

ENCLOSED ATTENTION REQUESTED”, notwithstanding the fact that Section

1692f(8) of the FDCPA prohibits this type of wording.

      35.   Defendant’s unlawful use of the words “TIME             SENSITIVE

DOCUMENT”       and    “IMPORTANT      DOCUMENT         ENCLOSED   ATTENTION

REQUESTED” on its envelopes created a false sense of urgency for Plaintiff who

was struggling to pay down his debts after encountering financial difficulties

beyond his control.

      36.   Further, Defendant’s unlawful use of the words “TIME SENSITIVE

DOCUMENT”       and    “IMPORTANT      DOCUMENT         ENCLOSED   ATTENTION

REQUESTED” on its envelopes caused third-parties to realize that Plaintiff owed

money to a debt collector where the Subject Debt –based upon the specific words

chosen by Defendant informed third-parties that Plaintiff owed a debt that was

“TIME SENSITIVE” in nature or where an “IMPORTANT DOCUMENT [WAS]

ENCLOSED” and/or that the enclosed collection letter required Plaintiff’s

“ATTENTION”.

      37.   Within the past year, Defendant sent Plaintiff numerous collection

letters in an attempt to collection the Subject Debt.


                                        8
           Case 5:21-cv-00035-OLG Document 1 Filed 01/15/21 Page 9 of 22




         38.    At least one of the envelopes that Defendant used to send the subject

collection letters were mailed to Plaintiff inside of envelopes that contained the

words “TIME SENSITIVE DOCUMENT” on its exterior in bold font.

         39.    At least one of the envelopes that Defendant used to send collection

letters to Plaintiff were mailed to Plaintiff inside of envelopes that contained the

words “IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED” on its

exterior in embossed (raised) lettering.

         40.    When Plaintiff observed the words “TIME SENSITIVE DOCUMENT”

and “IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED”, his

attention was immediately drawn to these words.

         41.    Defendant used the words “TIME SENSITIVE DOCUMENT” and

“IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED”, as opposed

to using plain envelopes, because Defendant knew that consumers like Plaintiff

would be drawn to these words, and thus more likely to open the envelopes and

contact Defendant about the contents of the enclosed letters.

         42.    As explained by Defendant’s counsel during oral argument in the

case of Preston v. Midland Credit Mgmt., 948 F.3d 772 (7th Cir. 2020), Defendant’s

use of the words “TIME SENSITIVE DOCUMENT” on envelopes to mail collection

letters to consumers was done with the express purpose of drawing consumers’

attention of the contents of the envelopes.2

         43.    The same attorney that represented Defendant during oral

arguments in Preston v. Midland Credit Mgmt. conveyed a different message to


2
    See, http://media.ca7.uscourts.gov/sound/2019/dl.18-3119.18-3119_05_29_2019.mp3

                                            9
       Case 5:21-cv-00035-OLG Document 1 Filed 01/15/21 Page 10 of 22




attorneys and debt buyers attending a seminar during a debt buying conference

where he rhetorically asked the audience members, “Who’s going to read and

understand these words on this letter?” followed by the following comments:




      44.   Next, defense counsel in Preston v. Midland Credit Mgmt. offered his

opinion as to the level of sophistication of the consumers that Defendant targets,




                                       10
       Case 5:21-cv-00035-OLG Document 1 Filed 01/15/21 Page 11 of 22




where questioned where legislative or court-mandated time-barred debt

disclosures impacted collection efficiencies:




                                        11
 Case 5:21-cv-00035-OLG Document 1 Filed 01/15/21 Page 12 of 22




45.   Defendant’s counsel in Preston v. Midland Credit Mgmt. went on say:




46.   Thereafter, Defendant’s counsel spoke the following words:


                                12
       Case 5:21-cv-00035-OLG Document 1 Filed 01/15/21 Page 13 of 22




      47.   Citing to his actual experience, Defendant’s counsel said: “I depose

these plaintiff in these lawsuits, and they don’t even read the letter”:




      48.   The above screen captures depict the speaker and the words uttered

during a debt buying conference that was filmed and shown on a television

program entitled “Debt Buyers: Last Week Tonight With John Oliver, hosted at

https://www.youtube.com/watch?v=hxUAntt1z2c

      49.   Mr. Oliver was less than pleased with the above attorney’s

comments, resulting in Mr. Oliver swearing after watching the above comments.

                                        13
       Case 5:21-cv-00035-OLG Document 1 Filed 01/15/21 Page 14 of 22




      50.   Defendant’s use of the words “TIME SENSITIVE DOCUMENT” and

“IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED” on envelopes

to mail collection letters to consumers was undertaken to gain a competitive

advantage over debt collectors.

      51.   Defendant’s use of the words “TIME SENSITIVE DOCUMENT” and

“IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED” on envelopes

to mail collection letters to consumers violated Section 1692f(8) of the FDCPA.

      52.   As   a   result   of   the   “IMPORTANT   DOCUMENT      ENCLOSED

ATTENTION REQUESTED” disclosure on the face of the subject envelopes,

Plaintiff immediately opened the collection letter to determine why Defendant

designated the enclosed collection letter as being and “IMPORTANT DOCUMENT”

which was marked with the words “ATTENTION REQUESTED”.

      53.   The above response was consistent with Defendant’s intentions.

      54.   After Plaintiff opened the so-called “TIME SENSITIVE DOCUMENT”

envelope, he was frustrated and distressed to after learning there was no content

that was obviously or clearly “TIME SENSITIVE” relative to the contents of the

collection letter contained within the envelope.

      55.   After Plaintiff opened the so-called “IMPORTANT DOCUMENT

ENCLOSED” envelope, he was frustrated and distressed to after learning there

was no content that was obviously or clearly “IMPORTANT” relative to the

contents of the collection letter contained within the envelope.

      56.   Reading the words “TIME SENSITIVE DOCUMENT” caused Plaintiff

to worry about the contents of the enclosed letter, as he was concerned about


                                         14
       Case 5:21-cv-00035-OLG Document 1 Filed 01/15/21 Page 15 of 22




the so-called “TIME SENSITIVE” nature of the enclosed collection letter.

Plaintiff’s response was consistent with Defendant’s intentions.

      57.   Plaintiff immediately grew nervous and anxious to learn the contents

of the letter that was contained within the so-called time “TIME SENSITIVE”

nature of the enclosed collection letter. This response was consistent with

Defendant’s intentions.

      58.   As a result of the “TIME SENSITIVE DOCUMENT” disclosure on the

face of the subject envelopes, Plaintiff immediately opened the collection letter to

determine why Defendant designated the enclosed collection letter as being

“TIME SENSITIVE”. This response was consistent with Defendant’s intentions.

      59.   Reading     the   words    “IMPORTANT      DOCUMENT        ENCLOSED

ATTENTION REQUESTED” caused Plaintiff to worry about the contents of the

enclosed collection letter, as he was concerned to learn why the “IMPORTANT”

nature of the enclosed collection letter and why Defendant wrote “ATTENTION

REQUESTED” on the face of the envelope.

      60.   Plaintiff’s response was consistent with Defendant’s intentions.

      61.   To embarrass Plaintiff and cause him to pay the Subject Debt,

Defendant used the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT

DOCUMENT ENCLOSED ATTENTION REQUESTED” on envelopes because it

knew that third-parties would recognize Defendant’s return and understand that

the enclosed letters related to discharged debts.

      62.   None of the enclosed collection letters contained truly “time

sensitive” materials or disclosures because it is Defendant’s practice to


                                        15
       Case 5:21-cv-00035-OLG Document 1 Filed 01/15/21 Page 16 of 22




continually offer similar payment options – but this was not known to Plaintiff

when he read the envelopes or the enclosed letters.

      63.   None of the enclosed collection letters contained “important”

materials or disclosures because it is Defendant’s practice to continually offer

similar payment options – but this was not known to Plaintiff when he read the

envelopes or the enclosed letters.

      64.   As a result of Defendant’s purposeful and knowing conduct, Plaintiff

suffered concrete harm as a result of Defendant’s actions, in the form of

confusion, aggravation, embarrassment and emotional distress.

      65.   Plaintiff was further subjected to deceptive and misleading conduct

by Defendant which materially impacted and shaped his reaction and course of

conduct in response to Defendant’s collection efforts.

      66.   For example, in an attempt to pay down the Subject Debt as a result

of   Defendant   using   the   words   “TIME   SENSITIVE     DOCUMENT”        and

“IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED”, on more

than one occasion, Plaintiff attempted to collect funds necessary to pay down the

Subject Debt – at the expense of not paying down a debt that was in fact more

words “TIME SENSITIVE” and/or “IMPORTANT” than the Subject Debt.

      67.   Defendant’s conduct also posed a material risk of harm to the

interests protected by the FDCPA, including Plaintiff’s interest in receiving

truthful and accurate information regarding Defendant’s collection efforts,




                                       16
       Case 5:21-cv-00035-OLG Document 1 Filed 01/15/21 Page 17 of 22




      68.   Defendant’s conduct also violated one of the FDCPA’s identified

interests in ensuring that otherwise compliant debt collectors are not

disadvantaged in the marketplace through unlawful conduct.

      69.   Defendant’s actions only served to stress out and embarrass Plaintiff

and force him to open the subject envelopes for the purpose of increasing the

likelihood with which Defendant would be able to obtain money from Plaintiff.

      70.   Despite issuing a letter that described a so-called “FINAL NOTICE”,

no time-sensitive discounted payment was offered in relation to the so-called

“FINAL NOTICE” letter.

      71.   Prior and subsequent collection letters merely offered the same,

regurgitated discounted payment offers of nor more than 20% off of the Subject

Debt, despite the fact that Defendant likely bought the Subject Debt for less than

10% of the amount owed.

             COUNT I – VIOLATIONS OF SECTION 1692E OF THE FDCPA

      72.   Plaintiff JONATHAN KING repeats and alleges paragraphs 1 through

71 as though fully set forth herein.

      73.   The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector

from using “any false, deceptive, or misleading representation or means in

connection with the collection of any debt.

      74.   Defendant violated §1692e when it used deceptive means to collect

and/or attempt to collect the subject debt. Specifically, it was deceptive for

Defendant to implicitly represent that it could include the words “TIME

SENSITIVE     DOCUMENT”        and     “IMPORTANT     DOCUMENT       ENCLOSED


                                        17
       Case 5:21-cv-00035-OLG Document 1 Filed 01/15/21 Page 18 of 22




ATTENTION REQUESTED” printed on an envelope containing a collection letter

that was not inherently time-sensitive in nature.

      75.   The FDCPA specifically prohibits debt collectors from including this

type of language on its envelopes, thus Defendant acted deceptively by including

it in clear violation of the FDCPA.

      76.   For the above reasons, Defendant’s practice of using envelopes

marked with the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT

DOCUMENT ENCLOSED ATTENTION REQUESTED” constituted an false,

deceptive, or misleading representation or means in connection with the

collection of the subject debt where the enclosed collection letters were not

inherently time-sensitive in nature - and accordingly, Defendants transmission

of the collection letters in this manner violated § 1692e(2)(A).

   WHEREFORE, Plaintiff JONATHAN KING respectfully requests that this

Honorable Court enter judgment in his favor as follows:

            a. Declaring that the practices complained of herein are unlawful
               and violate the aforementioned bodies of law;

            b. Awarding Plaintiff statutory damages of $1,000.00 as provided
               under 15 U.S.C. §1692k(a)(2)(A);

            c. Awarding Plaintiff costs and reasonable attorney fees as provided
               under 15 U.S.C. §1692k(a)(3);

            d. Enjoining Defendant from further contacting Plaintiff; and

            e. Awarding any other relief as this Honorable Court deems just and
               appropriate.




                                        18
       Case 5:21-cv-00035-OLG Document 1 Filed 01/15/21 Page 19 of 22




             COUNT II – VIOLATIONS OF SECTION 1692E(2) OF THE FDCPA

      77.      Plaintiff JONATHAN KING repeats and alleges paragraphs 1 through

71 as though fully set forth herein.

      78.      Section 1692e(2), prohibits a debt collector from engaging in any

“false representation of – (A) the character, amount or legal status of any debt[.]”

      79.      Specifically, Defendant engaged in a “false representation” when it

included the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT

DOCUMENT ENCLOSED ATTENTION REQUESTED” on envelopes that were

used to mail collection letters that was not inherently time-sensitive in nature.

      80.      For the above reasons, Defendant’s practice of using envelopes

marked with the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT

DOCUMENT ENCLOSED ATTENTION REQUESTED” constituted an false

representation - in conjunction with the enclosed collection letters – where the

letters were not inherently time-sensitive in nature - and accordingly,

Defendants transmission of the collection letters in this manner violated §

1692e(2)(A).

   WHEREFORE, Plaintiff JONATHAN KING respectfully requests that this

Honorable Court enter judgment in his favor as follows:

            a. Declaring that the practices complained of herein are unlawful
               and violate the aforementioned bodies of law;

            b. Awarding Plaintiff statutory damages of $1,000.00 as provided
               under 15 U.S.C. §1692k(a)(2)(A);

            c. Awarding Plaintiff costs and reasonable attorney fees as
               provided under 15 U.S.C. §1692k(a)(3);

            d. Enjoining Defendant from further contacting Plaintiff; and
                                         19
       Case 5:21-cv-00035-OLG Document 1 Filed 01/15/21 Page 20 of 22




            e. Awarding any other relief as this Honorable Court deems just
               and appropriate.


            COUNT III – VIOLATIONS OF SECTION 1692E(10) OF THE FDCPA

      81.     Plaintiff JONATHAN KING repeats and alleges paragraphs 1 through

71 as though fully set forth herein.

      82.     Section §1692e(10) prohibits a debt collector from using “any false,

deceptive, or misleading representation or means in connection with the

collection of any debt.

      83.     Defendant violated § 1692e(10) when it used deceptive means to

collect and/or attempt to collect the subject debt.

      84.     Specifically, it was deceptive for Defendant to mark envelopes with

the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT DOCUMENT

ENCLOSED ATTENTION REQUESTED” where the envelopes that were used to

mail collection letters that was not inherently time-sensitive in nature.

      85.     For the above reasons, Defendant’s practice of using envelopes

marked with the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT

DOCUMENT ENCLOSED ATTENTION REQUESTED” constituted an unfair

practice - in conjunction with the enclosed collection letters – where the letters

were not inherently time-sensitive in nature - and accordingly, Defendant’s

transmission of the collection letters in this manner violated § 1692e(10).

      WHEREFORE, Plaintiff JONATHAN KING respectfully requests that this

Honorable Court enter judgment in his favor as follows:



                                        20
       Case 5:21-cv-00035-OLG Document 1 Filed 01/15/21 Page 21 of 22




               a. Declaring that the practices complained of herein are unlawful
                  and violate the aforementioned bodies of law;

               b. Awarding Plaintiff statutory damages of $1,000.00 as provided
                  under 15 U.S.C. §1692k(a)(2)(A);

               c. Awarding Plaintiff costs and reasonable attorney fees as provided
                  under 15 U.S.C. §1692k(a)(3);

               d. Enjoining Defendant from further contacting Plaintiff; and

               e. Awarding any other relief as this Honorable Court deems just and
                  appropriate.


                COUNT IV – VIOLATIONS OF SECTION 1692F(8) OF THE FDCPA

      86.      Plaintiff JONATHAN KING repeats and alleges paragraphs 1 through

71 as though fully set forth herein:

      87.      Defendant violated § 1692f(8) when it unfairly attempted to collect

upon the subject consumer debt by using the words “TIME SENSITIVE

DOCUMENT”         and    “IMPORTANT     DOCUMENT       ENCLOSED,      ATTENTION

REQUESTED” printed on the front of the subject envelopes violates 15 U.S.C. §

1692f(8).

   WHEREFORE, Plaintiff JONATHAN KING respectfully requests that this

Honorable Court enter judgment in his favor as follows:

            a. Declaring that the practices complained of herein are unlawful and
               violate the aforementioned bodies of law;

            b. Awarding Plaintiff statutory damages of $1,000.00 as provided
               under 15 U.S.C. §1692k(a)(2)(A);

            c. Awarding Plaintiff costs and reasonable attorney fees as provided
               under 15 U.S.C. §1692k(a)(3);

            d. Enjoining Defendant from further contacting Plaintiff; and


                                         21
      Case 5:21-cv-00035-OLG Document 1 Filed 01/15/21 Page 22 of 22




        e. Awarding any other relief as this Honorable Court deems just and
           appropriate.


Dated: January 15, 2020                      Respectfully submitted,

                                             /s/ Omar T. Sulaiman
                                             Omar T. Sulaiman, Esq.
                                             Sulaiman Law Group, Ltd.
                                             2500 S. Highland Ave.,
                                             Suite 200
                                             Lombard, IL 60148
                                             Phone: (630) 575-8181
                                             osulaiman@sulaimanlaw.com
                                             Attorney for Plaintiff




                                    22
